Citation Nr: 0600264	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  96-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1975 and from July 1986 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 1993 and October 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Petersburg, Florida.  The veteran's claims file has been 
transferred to the VA Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2005 the Board received evidence submitted by the 
veteran that is arguably pertinent to the service-connected 
disabilities underlying the veteran's TDIU claim.  As there 
appears to be no waiver of initial RO consideration of this 
new evidence, the Board is not able to consider the 
additional evidence without having to remand the case to the 
RO for initial consideration.

By rating decision dated in October 2000, the veteran was 
denied service connection for multiple sclerosis.  In 
correspondence received in August 2001 the veteran, through 
her representative, expressed disagreement with the denial.  
Based on the foregoing, and based on the discussion contained 
in the February 2004 VA deferred rating decision, appropriate 
action, including issuance of a "complete" statement of the 
case concerning service connection for multiple sclerosis, is 
necessary.  38 C.F.R. § 20.300; Manlincon v. West, 12 Vet. 
App. 238 (1999).

Based on the foregoing, and also due to the pending reduction 
proposals contained in the September 22, 2005 rating 
decision, the issue of TDIU should be readjudicated by the RO 
prior to consideration by the Board.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be issued a 
statement of the case on the issue of 
entitlement to service connection for 
multiple sclerosis initiated from the 
aforementioned October 2000 rating 
decision.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal if she wishes to 
complete an appeal from that 
determination.

2.  The issue of entitlement to a TDIU 
should again be reviewed on the basis of 
the additional evidence.  If this benefit 
is not granted in full, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V.L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


